Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 1 of 33 PageID #: 41



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         NEW ALBANY DIVISION

 JAMES HARDEN,             )
                           )
          Petitioner,      )
                           )
     v.                    ) Cause No. 4:18-cv-00235-TWP-DML
                           )
 UNITED STATES OF AMERICA, )
                           )
          Respondent.      )


       RESPONSE IN OPPOSITION TO 28 U.S.C. § 2255 MOTION

       The United States, by counsel, responds to James Harden’s motion to

 vacate his conviction and sentence pursuant to 28 U.S.C. § 2255. Harden

 claims ineffective assistance of counsel. (Dkt. 1.) Harden’s claims fail, and

 this Court should deny his motion.

                               BACKGROUND1

                         Harden’s Criminal Conduct

       James Harden was a member of a robbery crew that committed a total

 of 11 robberies of cell phone stores throughout the mid-west region. Harden

 participated in the following four robberies:



 1 Throughout  this brief, the government will make the following references:
 Dkt. = the docket in this case; Crim. Dkt. = the docket in Harden’s criminal
 case, Cause No. 4:15-cr-25-TWP-VTW; PSR = Harden’s presentence report; P.
 = Harden’s plea hearing held on April 28, 2017; and S. = Harden’s sentencing
 hearing held on November 28, 2017.
                                        1
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 2 of 33 PageID #: 42



             On July 28, 2015, a retail store located at 2901 Richmond Road
             in Lexington, Kentucky, was robbed by Lawrence Adkinson,
             James Harden, and Don Nell Redmon. There were three victims
             in the store at the time of the robbery, and $41,994.99 worth of
             equipment was stolen.

             On August 24, 2015, a retail store located at 201 North Randall
             in Batavia, Illinois, was robbed by Lawrence Adkinson, Justin
             Martin, and James Harden. There were four victims in the store
             at the time of the robbery, and $64,739.80 worth of equipment
             was stolen.

             Thereafter, on September 13, 2015, a retail store located at
             15615 Lagrange Road in Orland Park, Illinois, was robbed by
             Lawrence Adkinson, Jeffrey Kemp, James Harden, Justin
             Martin, and Demetrius (Domonique) Walker. There were six
             victims inside the store at the time of the robbery, and the
             perpetrators stole $25,429.88 worth of equipment.

             And, finally, on September 15, 2015, a retail store located at
             1523 East San Marnan in Waterloo, Iowa, was robbed by
             Lawrence Adkinson, Jeffrey Kemp, James Harden, Roosevelt
             Brown, Don Nell Redmon, and Demetrius (Domonique) Walker.
             There were two victims in the store at the time of the robbery,
             and $25,686.00 worth of equipment was stolen.

 (Crim. Dkt. 386.)

       Harden was engaged in criminal activity with Kemp prior to the

 beginning of the armed robberies. (Id.) On Kemp’s behalf, Harden

 committed commercial burglaries before escalating into armed robberies.

 (Id.) Harden was a member of the conspiracy since its inception and so

 remained until he was arrested. (Id.)

       In every robbery for which he was an active participant, Harden went

 into the store. (Id.) Harden was a gunman at the Lexington, Orland Park

                                         2
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 3 of 33 PageID #: 43



 and Batavia robberies. (Id.) In all robberies which he participated, the

 firearms were brandished. (Id.)

                        Indictment and Representation

       On November 17, 2015, Harden was charged in an indictment with

 conspiracy to commit robbery (Count 1), in violation of 18 U.S.C. § 1951(a),

 and conspiracy to brandish a firearm in furtherance of a crime of violence

 (Count 2), in violation of 18 U.S.C. § 924(o). (Crim. Dkt. 48.)

       The Court appointed Larry Simon to represent him. (Crim. Dkt. 23.)

 Simon regularly communicated with Harden by mail during the two-year

 period that he represented Harden. (Id.) Simon mailed numerous letters to

 Harden, and received letters from Harden as well. (Id.) Simon rarely

 communicated with Harden telephonically when Harden was lodged in a jail

 facility during the course of his criminal case. (Id., p. 2.)

               Harden’s Knowing and Voluntary Guilty Plea

       On November 10, 2016, Harden filed a petition to enter a plea of guilty

 and plea agreement. (Crim. Dkt. 234.) In his plea, under Federal Rule of

 Criminal Procedure 11(c)(1)(C), Harden agreed to plead guilty to both counts

 of the indictment. (Id. ¶ 1.) He agreed to a sentence of 120 months’

 imprisonment. (Id. ¶ 9.) He also agreed to $354,913.50 in restitution. (Id.,

 ¶9.) Harden also expressly waived his right to appeal his conviction and

 sentence, or to contest, or seek to modify his conviction or sentence or the

                                          3
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 4 of 33 PageID #: 44



 manner in which it was determined if the Court sentenced him in accordance

 with the plea agreement. (Id. ¶¶ 22, 23.)

       On that same date, the parties filed a Sealed Addendum regarding the

 plea agreement, wherein Harden agreed to cooperate with the government in

 exchange for the concessions made by the government. (Crim. Dkt. 235.) The

 addendum further provided that the government and the defendant had

 agreed upon a specific sentence as set forth in the plea agreement, and

 Harden would not receive a substantial assistance departure as provided

 under U.S.S.G. § 5K1.1. (Id. ¶ 6.)

       A change of plea hearing was held on April 28, 2017. (Crim. Dkt. 403.)

 At the hearing, Harden informed the Court that he would like to enter a plea

 of guilty to counts 1 and 2 of the indictment, but outside of the plea

 agreement. (P., pp. 2, 3.) Trial counsel advised the Court that he informed

 Harden of the ramifications of pleading guilty without the benefit of a plea

 agreement, and that certain protections and limitations that would be

 included in a written plea agreement would no longer apply. (Id. p. 3.) Trial

 counsel also provided Harden with different possibilities of entering a plea of

 guilty without the benefit of a plea agreement. (Id.)

       The Court informed Harden that he was allowed to withdraw his plea

 agreement at any time before his plea was taken, and Harden confirmed that

 he wanted to withdraw the plea agreement and plead guilty to counts 1 and 2

                                         4
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 5 of 33 PageID #: 45



 of the indictment. (Id. p. 4.) Trial counsel requested a short recess to confirm

 that Harden was knowingly withdrawing his plea agreement. (Id. p. 6.)

 After recess, trial counsel confirmed that Harden wanted to withdraw his

 previous plea of not guilty and plead open. (Id. pp. 6, 7.) The Court granted

 Harden’s motion, and withdrew the written plea agreement and addendum.

 (Id. p. 7.)

        Harden confirmed that he had discussed the allegations contained in

 the indictment with his attorney. (Id. p. 9.) The Court reviewed the

 statutory penalties that applied to each count and explained that the Court

 could impose consecutive as opposed to concurrent sentences. (Id. pp. 9, 10.)

 Harden stated he understood. (Id. p. 10.)

        The Court informed Harden that he could be ordered to pay restitution

 to the known victims, and that there are victims of the offenses. (Id.)

 Harden confirmed that he understood. (Id.) The Court also advised Harden

 that following any prison sentence for these charges, he would be subject to

 supervision by a probation officer. (Id. p. 9.) Harden affirmed that he

 understood. (Id. p.10.) Harden affirmed that he was fully satisfied with his

 counsel’s representation. (Id. p.11.)

        The Court informed Harden that by pleading guilty he was

 relinquishing: his right to trial by jury; the right to require the government to

 prove his guilty beyond a reasonable doubt; the right to cross-examine

                                         5
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 6 of 33 PageID #: 46



 witnesses against him; and the right to testify in his defense. (Id. pp. 12-14.)

       The Court advised Harden of the charges against him and reviewed the

 elements of each charge that the government would have to prove at trial.

 (Id. p. 15.) The Court informed Harden that because he was pleading guilty

 without a plea agreement, the Court would consider the 18 U.S.C. § 3553(a)

 factors, as well as take in consideration the United States Sentencing

 Guidelines. (Id. pp. 15-16.) Harden confirmed that he understood and

 discussed this with his attorney. (Id.)

       The Court also informed Harden that he had the right to appeal the

 conviction and sentence imposed. (Id. pp. 16, 17.) The Court again confirmed

 with Harden that the government has the right to request restitution, even

 though Harden was not pleading guilty to a specific amount of restitution.

 (Id. p. 17.) Harden confirmed that he understood. (Id.) The Court again

 advised Harden that the Court would have an opportunity to determine

 whether a fine should be imposed, and that the Court could sentence Harden

 up to a term of 20 years’ imprisonment. (Id.) Harden confirmed that he

 understood these consequences of his plea of guilty. (Id.)

       The government provided the factual basis. (Id. pp. 17-23; Crim. Dkt.

 386.) Harden confirmed that the factual basis was true and accurate, except

 that he wasn’t sure if he was the one who brandished a firearm at the retail

 store in Batavia, Illinois. (Id. p. 24.) The United States informed the Court

                                           6
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 7 of 33 PageID #: 47



 that when Harden was interviewed, he was shown surveillance photographs

 from the Botavia robbery, and Harden identified himself as the one holding a

 firearm at the time of the robbery. (Id. p. 25.) Harden claimed that he did

 not recall seeing a video of himself holding a firearm in the Botavia retail

 store, and the United States advised that it had the evidence and could prove

 that Harden was holding a firearm in the Botavia store if Harden were to go

 to trial. (Id.)

       Harden again confirmed that he wanted to plead guilty, and the Court

 accepted his plea. (Id. p. 28.)

                                    Sentencing

       The Presentence Investigation Report (PSR) grouped Counts 1 and 2

 pursuant to U.S.S.G. § 3D1.2(b) and (c). (Crim. Dkt. 676, ¶ 33.) After

 separately calculating each of the five robberies in which Harden pled guilty,

 the greater of the adjusted offense levels was 28. (Id. ¶ 76.) Four levels were

 added pursuant to U.S.S.G. § 3D1.4. (Id. ¶ 77.) Three levels were subtracted

 for acceptance of responsibility, providing for a total offense level of 29. (Id.

 ¶¶ 80-82.)

       Harden’s criminal history included:

       1. 2003 Armed Robbery (Chicago, Illinois) (Id. 676, ¶ 85.)

       2. 2011 Felon in Possession of a Weapon (Chicago, Illinois) (Id. ¶ 87.)



                                          7
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 8 of 33 PageID #: 48



       Coupled with Harden’s criminal history category of III, the PSR found

 his guideline range was 108 to 135 months’ imprisonment. (Id. ¶ 128.) The

 maximum statutory term of imprisonment for each count was a term of 20

 years, pursuant to 18 U.S.C. § 1951(a) and 18 U.S.C. § 924(o). (Id. ¶ 127.)

 Pursuant to 18 U.S.C. § 3663A, the total amount of restitution for the victims

 of the robberies in which Harden pled guilty was found to be $190,898.67.

 (Id. ¶¶ 25, 141.) Harden filed no objections to the report.

       Harden’s sentencing hearing was held on November 28, 2017. (Crim.

 Dkt. 687.) The Court asked Harden whether he had an opportunity to

 review the PSR, and whether he had any objections or changes, and Harden’s

 only objection was to paragraph 25 of the PSR, which included Harden in the

 August 14, 2015 Aurora, Illinois retail store robbery, and the $33,000 of cell

 phone equipment stolen during that robbery. (S., pp. 4-12.) After reviewing

 the factual basis, the Court concluded that Harden did not admit to the

 Aurora robbery, and granted Harden’s objection to remove that robbery from

 the PSR. (Id. p. 14.) The Court then accepted the PSR for the record as

 would be amended, and requested the probation officer to revise the PSR to

 eliminate the Aurora robbery when it goes to the Bureau of prisons.2 (Id. pp.

 15-16.)


 2On December 1, 2017, the Probation Officer filed a corrected PSR under
 seal, eliminating the Aurora robbery. (Crim. Dkt. 695.)
                                        8
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 9 of 33 PageID #: 49



       After confirming that Harden was involved in at least four robberies,

 the Court went on to review Harden’s sentencing guideline calculation. (Id.

 p. 16.) The Court found the base offense level for each robbery was 20.     (Id.

 pp. 16-18.) Five levels were added to each robbery pursuant to U.S.S.G.

 § 2B3.1(b)(2)(C) because a firearm was brandished during each robbery. (Id.)

 Two additional levels were added to each robbery pursuant to U.S.S.G.

 § 2B3.1(b)(4)(B) because the victims were restrained during each robbery.

 (Id.) Pursuant to U.S.S.G. § 2B3.1(b)(7)(B), the Court added one additional

 level for the July 28, 2015 robbery because the loss from that robbery was

 $41,994.99; one additional level to the August 24, 2015 robbery because the

 loss from this robbery was $64,739.80; one additional level to the September

 13, 2015 robbery because the loss from that robbery was $25,429.88; and one

 additional level to the September 15, 2015 robbery because the loss from that

 robbery was $25,686.00. (Id. pp. 16-17.)

       Under the multiple-count adjustment, the Court found the greater of

 the adjusted offense levels is 28. (Id. p. 18.) After a four-point enhancement

 pursuant to U.S.S.G. § 3D1.4, the Court found the combined adjusted offense

 level is 32. (Id.) After applying an additional three-level reduction for

 acceptance of responsibility, the Court determined that Harden’s total offense

 level is 29. (Id.)

       The Court also reviewed Harden’s criminal history. (Id.) The Court

                                        9
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 10 of 33 PageID #: 50



  noted that Harden committed an armed robbery in Illinois when he was 17

  years old. (Id. p. 18-19) On May 5, 2015, Harden was sentenced to eight

  years’ imprisonment in the Illinois Department of Corrections for this crime,

  which warrants three criminal history points. (Id. p. 19.) The Court also

  noted that Harden was convicted of felon in possession of a weapon in Illinois

  on August 24, 2012, and that conviction warrants an additional three

  criminal history points. (Id.) With a total criminal history score of six points,

  the Court determined that established a criminal history category of III,

  resulting in a sentencing guideline range of 108 to 135 months’

  imprisonment. (Id.) Harden did not object to the calculation of his criminal

  history score or sentencing guideline range.

        Thereafter, trial counsel reminded the Court of Harden’s cooperation

  with the government. (Id. pp. 22-23.) The government agreed that Harden

  provided significant cooperation, but there was also a significant amount of

  criminal conduct that was unable to be charged because of challenges related

  to venue. (Id., pp. 25-26.) The government also informed that Court that the

  Rule 11(c)(1)(C) plea agreement took into consideration Harden’s cooperation

  with the government, as well as his criminal history.3 (Id. pp. 25-26.) The




  3The government noted that at the time of the parties’ plea agreement, the
  United States believed that Harden’s criminal history score was lower. (Id.
  26.)
                                         10
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 11 of 33 PageID #: 51



  government’s bargain did not include a § 5K motion because the government

  waived its argument for an upward variance. (Id. pp. 25-28.)

        The Court sentenced Harden to a term of 115 months’ imprisonment on

  each count, to be served concurrently. (Id. p. 29.) The Court also ordered

  $157,850.67 restitution, to be paid as follows: $25,429.88 to T-Mobile

  Wireless in Orland Park, Illinois; $25,686.00 to i-Wireless in Waterloo, Iowa;

  $41,994.99 to Verizon Wireless in Lexington, Kentucky; and $64,739.80 to

  Sprint Mobile in Batavia, Illinois. (Id.) Because this case involved other

  defendants, the Court ordered that each defendant be held jointly and

  severally liable for payment of the restitution. (Id. pp. 29-30.)

        The Court informed Harden that he had the right to appeal. (Id. p. 35.)

  The Court advised that, with few exceptions, any notice of appeal must be

  filed within 14 days after the written judgment is entered on the docket. (Id.)

  Harden confirmed that he understood. (Id. p. 36.)

        After the sentencing hearing adjourned, Harden spoke with trial

  counsel before he was taken from the room by the Marshals. (See Affidavit of

  Larry Simon, Exhibit A.) At that time, trial counsel told Harden that the

  sentence that he received was five months less than the sentence

  recommendation that trial counsel had previously negotiated with the

  government. (Id. p. 2.) During this conversation, Harden told trial counsel



                                         11
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 12 of 33 PageID #: 52



  that he did not want to pursue an appeal of the sentence that was imposed.

  (Id.)

          At no time did Harden ever direct Simon to file an appeal of his

  judgment of conviction or sentence. (Id., p. 3.)

                        Harden’s 28 U.S.C. § 2255 Motion

          On December 19, 2018, Harden filed a motion pursuant to § 2255,

  claiming: 1) his attorney was ineffective for failing to file a notice of appeal; 2)

  trial counsel was ineffective for failing to investigate a prior offense that he

  committed when he was a juvenile, and, had he done so, that prior offense

  would not have be found to be a crime of violence supporting a 5-level

  enhancement in his sentencing guideline calculation; 3) trial counsel was

  ineffective for failing to investigate and advocate against the amount and

  structure of restitution; and 4) trial counsel was ineffective for failing to

  investigate and advocate for a downward adjustment or for the government

  to file a § 5K1.1 motion for a downward departure. (Dkt. 1.)

          Simon signed a declaration, attached as Exhibit A, refuting Harden’s

  first claim. (See attached Exhibit A.) Instead, “Harden did not direct [Simon]

  to file an appeal of his judgment and conviction or of his sentence.” (Id.)

                                   DISCUSSION

                    28 U.S.C. § 2255 STANDARD OF REVIEW



                                          12
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 13 of 33 PageID #: 53



        A motion pursuant to § 2255 is the presumptive means by which a

  federal prisoner can challenge his conviction or sentence. See Davis v. United

  States, 417 U.S. 333, 343 (1974). To obtain relief under § 2255, Harden must

  show that his sentence violates the Constitution or laws of the United States,

  the court was without jurisdiction to impose the sentence, the sentence was

  in excess of the maximum authorized by law, or is otherwise subject to

  collateral attack. 28 U.S.C. § 2255(a). “Hence, relief is appropriate only for

  ‘an error of law that is jurisdictional, constitutional, or constitutes a

  fundamental defect which inherently results in a complete miscarriage of

  justice.’” Harris v. United States, 366 F.3d 593, 594 (7th Cir. 2004) (quoting

  Borre v. United States, 940 F.2d 215, 217 (7th Cir. 1991)).

        Section 2255 relief “is an extraordinary remedy.” Almonacid v. United

  States, 476 F.3d 518, 521 (7th Cir. 2007). The reason is straightforward:

  “because it asks the district court essentially to reopen the criminal process to

  a person who already has had an opportunity for full process.” Id. Harden

  already received full process here; and, as discussed below, he cannot meet

  his burden to show he is entitled to “an extraordinary remedy.” Id.

     I. Harden’s Counsel Was Not Constitutionally Ineffective

        To prevail on a claim of ineffective assistance of counsel, Harden must

  demonstrate (1) that his counsel’s performance fell below an objective

  standard of reasonableness, and (2) caused his prejudice. Strickland v.

                                          13
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 14 of 33 PageID #: 54



  Washington, 466 U.S. 668, 687-88 (1984). In evaluating whether counsel’s

  performance was deficient, the court must defer to counsel’s tactical

  decisions, avoid “the distorting effects of hindsight” and give counsel the

  benefit of a strong presumption of reasonableness. Strickland, 466 U.S. at

  689.

         In order to satisfy the prejudice component, Harden must

  “affirmatively prove prejudice” by showing “a reasonable probability that, but

  for counsel’s unprofessional errors, the result of the proceeding would have

  been different.” Id. at 693-94. It is not enough for a petitioner to show that

  “the errors had some conceivable effect on the outcome of the proceeding.” Id.

  at 693. A petitioner must specifically explain how the outcome would have

  been different absent counsel’s ineffective assistance. Berkey v. United

  States, 318 F.3d 768, 773 (7th Cir. 2003). A reasonable probability is one

  “sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at

  694; Cullen v. Pinholster, 563 U.S. 170, 189 (2011).

         If Harden fails to prove either Strickland prong, the court need not

  address the remaining one. Morales v. Johnson, 659 F.3d 588, 600 (7th Cir.

  2011).

         As an initial matter, Harden is only objecting to his attorney’s

  performance at the sentencing hearing. (Dkt. 1.) He does not seek to

  withdraw from his guilty plea. (Id.) Thus, as he has requested, his sole

                                         14
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 15 of 33 PageID #: 55



  remedy would be a new sentencing hearing. (Id.) For the reasons discussed

  below, however, he is not entitled to even that.

       A. Harden Did Not Instruct Trial Counsel To File A Notice Of
          Appeal; Thus His Claim Fails

        Harden’s first ground requesting relief in his § 2255 petition reads, in

  full, as follows:

               Trial counsel rendered ineffective assistance in not carrying
               out Petitioner’s desire that a notice of appeal be timely filed.

               Prior to sentencing, Petitioner and Trial Counsel discussed
               that one benefit of Petitioner withdrawing from the plea
               agreement (which Petitioner did do) would be that Petitioner
               would retain all of his direct appeal rights. But after sentencing,
               Trial Counsel did not discuss filing an appeal with Petitioner,
               and Petitioner’s repeated attempts to contact Trial Counsel to
               ensure that an appeal was filed in a timely manner were
               fruitless, as Trial Counsel either failed to or refused to respond to
               Petitioner’s attempts to communicate.

               Petitioner always contemplated retaining his direct appeal
               rights so as to be able to appeal adverse sentencing decisions,
               and Trial Counsel was well aware of that. Nevertheless,
               Trial Counsel did not carry out Petitioner’s wishes, and did
               not file the notice of appeal where it was reasonable for
               Trial Counsel to assume that Petitioner wanted to appeal.

  (Dkt. 1, p. 5.)

        “[A] lawyer who disregards specific instructions from the defendant to

  file a notice of appeal acts in a manner that is professionally unreasonable.”

  Roe v. Flores–Ortega, 528 U.S. 470, 476–77 (2000). In other words, “[w]hen a

  defendant asks his attorney to pursue a direct appeal and the attorney does


                                          15
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 16 of 33 PageID #: 56



  not do so, it is per se ineffective assistance of counsel,” without regard to the

  probability of success on appeal. Gant v. United States, 627 F.3d 677, 681

  (7th Cir. 2010); Peguero v. United States, 526 U.S. 23, 28 (1999) (“When

  counsel fails to file a requested appeal, a defendant is entitled to ... an appeal

  without showing that his appeal would likely have merit.”); see also Garza v.

  Idaho, 586 U.S. __, 139 S. Ct. 738 (2019).

        But Simon’s declaration refutes Harden’s claim. (Exhibit A, ¶ 8.) In

  his affidavit, Simon states that immediately after the sentencing hearing

  adjourned, Harden told him that he did not want to pursue an appeal of the

  sentence that was imposed. (Id. ¶ 5.) Thus, because Harden never requested

  a notice of appeal to be filed, his claim does not fall under Flores–Ortega.

        Further, the record shows that Harden was fully aware of his right to

  appeal when he told Simon not to appeal. The record shows that Harden was

  advised many times of his right to file a notice of appeal, and Simon

  discussed these rights with him. First, in the plea agreement which Harden

  withdrew at the change of plea hearing, Harden acknowledged his right to

  file a notice of appeal. (Dkt. 234, ¶¶ 22, 23.) Harden also agreed that Simon

  advised him of his appeal rights:

        J.     My attorney has informed me, and I understand, that I
        have the right to appeal any conviction and sentence that I receive,
        unless I have waived my right to appeal as part of this Plea
        Agreement. If I have not waived my right to appeal, I understand
        that I must file a Notice of Appeal within fourteen (14) days of

                                          16
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 17 of 33 PageID #: 57



        the entry of the judgment in this case; I further understand that
        the Clerk of the Court will prepare and file a Notice of Appeal on my
        behalf if I ask that to be done. I also understand that the United
        States has the right to appeal any sentence that I receive under
        this Plea Agreement.

  (Id., ¶ 28J.)

        Also, at the change of plea hearing, Simon advised the Court that he

  informed Harden of the ramifications of pleading guilty without the benefit of

  a plea agreement, and that certain protections and limitations that were

  included in a written plea agreement would no longer apply. (P. 3.)

  At that time, the Court also informed Harden that he had the right to appeal

  the Court’s conviction and sentence imposed. (Id. pp. 16, 17.)

        At the sentencing hearing, the Court again informed Harden that he

  had the right to appeal his judgment of conviction. (S. 35.) The Court then

  explained the applicable time limitations. (Id.) Not only does the record

  support that Harden was aware of his rights to file an appeal, but the record

  also reflects that trial counsel advised Harden of these rights.

        Simon’s sworn affidavit also addresses Harden’s other allegations

  related to his alleged failure to file a notice of appeal. Simon says that he

  reviewed numerous letters that were sent and received between the parties

  during the two year period that he represented Harden, and this review

  revealed that Harden's first contact with trial counsel after the November 28,

  2017 sentencing hearing was a handwritten letter dated April 13, 2018 (and

                                         17
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 18 of 33 PageID #: 58



  postmarked April 16, 2018). Harden’s judgment of conviction become final on

  December 5, 2017. (Dkt. 700.) Accordingly, Harden’s had until on or before

  December 19, 2017 in which to file a notice of appeal. Not only did Simon

  testify that Harden never asked him to file a notice of appeal, but Harden’s

  first written correspondence with trial counsel was almost four months after

  his deadline to file a notice of appeal.

        Simon also testified that he rarely spoke with Mr. Harden

  telephonically while Harden was lodged in a jail facility. (Id. p. ¶ 7.) Simon

  confirmed that during the course of his criminal case, he received numerous

  phone calls and phone messages from individuals that identified themselves

  as Harden’s girlfriend and his step-father. (Id.) However, neither of these

  individuals nor Harden either called or left a message at Simon’s office

  between the date of the sentencing hearing and the date when Mr. Harden's

  April, 2019 letter was received. (Id.) As such, Simon was also not

  telephonically notified that Harden wished to file a notice of appeal.

       B. Harden Fails To Show That Trial Counsel’s Performance
          Was Ineffective Where A Five-Level Increase To Harden’s
          Base Offense Level Was Properly Applied

        Harden’s second ground requesting relief in his §2255 petition reads, in

  its entirety, as follows:

               Trial counsel rendered ineffective assistance in failing to
               investigate and advocate against a determination that a
               prior offense was a crime of violence.

                                             18
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 19 of 33 PageID #: 59




               Four days before Petitioner’s sentencing, the PSR was
               modified to provide for a 5-level enhancement of his
               Guidelines base offense level because a prior offense
               committed when a juvenile was deemed a crime of
               violence. Had Trial Counsel investigated and advocated
               competently, the prior offense would not have been
               found to be a crime of violence supporting the 5-level
               enhancement.

               Had he properly investigated and advocated, Trial
               Counsel would have been reasonably likely to secure
               a lower Guidelines level and a lower sentence for
               Petitioner.

  (Dkt. 1, p. 6.)

          1. Deficiency

        Harden fails to carry his burden. He claims Simon should have

  investigated further. (Id.) But “a petitioner alleging that counsel’s

  ineffectiveness was centered on a supposed failure to investigate has the

  burden of providing the court sufficiency precise information that is, a

  comprehensive showing as to what the investigation would have produced.”

  Hardamon v. United States, 319 F.3d 943, 951 (7th Cir. 2003) (citing United

  States ex rel. Simmons v. Gramley, 915 F.2d 1128, 1133 (7th Cir. 1990))

  (internal quotations omitted). Harden has made no showing what an

  investigation would have produced; much less a “comprehensive showing.”

  Id. Thus, he cannot show deficient performance.




                                        19
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 20 of 33 PageID #: 60



        In all events, the five-level enhancement was correct. Harden appears

  to be confused about the five-level enhancement that he received pursuant to

  U.S.S.G. § 2B3.1(b)(2)(C) because firearms were brandished during the

  robberies of his current conviction, and the calculation of his criminal history

  score. Regardless, trial counsel was not deficient, and Harden’s argument

  has no merit.

        If Harden is complaining about the five-level enhancement he received

  pursuant to U.S.S.G. § 2B3.1(b)(2)(C), trial counsel was not deficient for

  failing to investigate or allocate against this enhancement. (See (Crim. Dkt.

  676, ¶¶ 36, 44, 52, 60 and 68 for application of the five-level enhancement for

  each of the robberies.)) Section 2B3.1(b)(2)(C) provides for a five-level

  enhancement when a firearm is brandished during a robbery. (Id.) Harden

  pled guilty to conspiracy to commit robbery and brandishing a firearm during

  a crime of violence to four robberies. (P. 20-22; 28.) Harden admitted to his

  role in each of these robberies, and admitted that a firearm was brandished

  during each of these robberies. (Id.) Harden cannot go back on that now.

        The enhancement was properly applied.        And, “[w]hen the claim of

  ineffective assistance is based on counsel’s failure to present a motion . . .

  [courts] have required that a defendant prove the motion was meritorious.”

  United States v Cieslowski, 410 F.3d 353, 360 (7th Cir. 2005) (citing Owens v.

  United States, 387 F.3d 607, 610 (7th Cir. 2004); United States v. Stewart,

                                          20
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 21 of 33 PageID #: 61



  388 F.3d 1079, 1084 (7th Cir. 2004)). This objection would not have been

  successful.

          If, on the other hand, Harden is complaining that his criminal history

  score, Harden’s criminal score was properly calculated. Harden’s criminal

  history score was correctly determined to be six points. Harden’s 2003

  juvenile armed robbery conviction warranted the three points it received.

  (Crim. Dkt. 676, ¶ 85.) U.S.S.G. § 4A1.1(a) (2016) provides in relevant part:


                Add 3 points for each prior sentence of imprisonment
                exceeding one year and one month.

  (Id.)

  The commentary to § 4A1.1(a) also addresses prior convictions for an offense

  committed prior to the defendant’s eighteenth birthday:

                A sentence imposed for an offense committed prior
                to the defendant’s eighteenth birthday is counted under
                this subsection only if it resulted from an adult conviction.
                See §4A1.2(d).

  (Id.)

  Section 4A1.2(d) provides:

                (d) OFFENSES COMMITTED PRIOR TO AGE EIGHTEEN
                (1) If the defendant was convicted as an adult and received
                a sentence of imprisonment exceeding one year and one month,
                add 3 points under §4A1.1(a) for each such sentence.

  (Id.)




                                          21
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 22 of 33 PageID #: 62



        Thus, under § 4A1.1(a), prior sentences are counted when a defendant

  committed the crime prior to his or her eighteenth birthday, but was

  sentenced as an adult. (Id.) The PSR reflects that Harden was born in

  August, 1986 and was arrested for armed robbery in December, 2003 when

  he was 17 years old. (Crim. Dkt. 676, p. 3; ¶ 85.) Harden was not convicted

  and sentenced for the 2003 armed robbery offense until May 2005, when he

  was 19 years old, at which time he received a sentence of 8 years’

  confinement in the Illinois Department of Corrections. (Crim. Dkt. 676,

  ¶ 85.) Harden was an adult when he was convicted and sentenced, and his

  term of imprisonment exceeded a term of one year and one month as required

  by § 4A1.1(a) of the guidelines. (Id.)

        Thus, any argument would have failed. Thus, Simon was not deficient

  for failing to raise it. Cieslowski, 410 F.3d at 360.

          2. Prejudice

        For the reasons discussed above, Harden also cannot show prejudice.

  The arguments he wishes his attorney would have made would have been

  futile. In other words, they would not have changed his sentence.

       C. Harden Fails To Show That Trial Counsel Was Ineffective
          When the Amount and Structure of Restitution Was Properly
          Ordered By The Court

       Harden’s third ground requesting relief in his § 2255 petition reads, in

  full, as follows:

                                           22
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 23 of 33 PageID #: 63



               Trial counsel rendered ineffective assistance in failing to
               investigate and advocate against the amount and structure
               of restitution.

               Petitioner was held to be jointly and severally liable for
               $157,850. However, the amount overstated the amount of
               harm done to each victim, and apportioned liability to
               Petitioner for offenses in which his role was overstated.
               Petitioner’s liability should have been limited to a proportional
               share. Had Trial Counsel properly investigated and
               advocated for an adjustment of the restitution, Petitioner
               would not have been directed to pay the amount or on the
               terms ordered in the judgment.

  (Dkt. 1, p. 7.)

        1. Deficiency

        Harden fails to carry his burden. Again, he claims Simon should have

  investigated further. (Id.) But to make such a showing in this context, he

  “has the burden of providing the court sufficiency precise information that is,

  a comprehensive showing as to what the investigation would have produced.”

  Hardamon, 319 F.3d at 951 (citing Gramley, 915 F.2d at 1133) (internal

  quotations omitted). Harden has made no showing what an investigation

  would have produced; much less a “comprehensive showing.” Id. The

  government and Court are thus left to speculate why Harden thinks the

  restitution is incorrect or what the correct restitution amount should be.

  That is wholly insufficient to carry a § 2255 burden. Harden’s claim fails.




                                         23
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 24 of 33 PageID #: 64



        In all events, the record clearly shows that the restitution was correct.

  The Court ordered restitution of $157,850.67 pursuant to the Mandatory

  Restitution for Victims Act (MRVA). 18 U.S.C. § 3663A; U.S.S.G. § 5E1.1.

  (S. 29.) United States Sentencing Guidelines § 5E1.1 and MRVA requires

  courts to order defendants, whose offenses meet specified elements, to make

  restitution payments if they are convicted. 18 U.S.C. § 3663A(a). Harden

  pled guilty to crimes that triggered restitution under § 3663A. (P. 17-24.)

        Harden doesn’t appear to be disputing that the Court ordered

  restitution, but alleges that the amount of restitution ordered by the Court is

  overstated compared to the harm caused to the victims, as well as his role in

  the offenses. (Dkt. 1, p. 7.) MRVA requires a Court to order restitution to

  each of the victims in the full amount of each victim’s losses. 18 U.S.C.

  § 3663(b)(1)(B)(ii).

        At the change of plea hearing, Harden agreed that he participated in

  the July 28, 2015 retail store robbery located at 2901 Richmond Road in

  Lexington, Kentucky, and $41,994.99 worth of equipment was stolen. (P. 20.)

  Harden also agreed that he participated in the August 24, 2015 retail store

  robbery located at 201 North Randall in Batavia, Illinois, and $64,739.80

  worth of equipment was stolen; the September 13, 2015 robbery of a retail

  store located at 25615 Lagrange Road in Orland Park, Illinois, and

  $25,429.88 worth of equipment was stolen; and the September 15, 2015

                                        24
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 25 of 33 PageID #: 65



  robbery of a retail store located at 1523 East San Marnan in Waterloo, Iowa,

  and $25,686.00 worth of equipment was stolen. (P. 21-22.) The total amount

  of each of the victims’ loss of stolen equipment equals is $157,850.67. The

  court ordered $157,850.67 in restitution.

        Thus, the restitution amount was correct. In total, $157,850.67 of

  equipment was stolen during the retail robberies in which Harden pled

  guilty. Because the Court properly calculated the amount of restitution, trial

  counsel’s performance was not deficient. Cieslowski, 410 F.3d 353, 360

        Next, Harden argues that his role in the offenses was overstated, and

  his liability for restitution should have been limited a proportional share.

  (Dkt. 1, p. 7.) Harden further alleges that if trial counsel had investigated

  and allocated the structure of the restitution, the Court would not have held

  him jointly and severally liable for the ordered amount of restitution. (Id.)

        But that argument is necessarily incorrect. The Seventh Circuit has

  held that “co-conspirators are held jointly and severally liable for all

  foreseeable losses within the scope of their conspiracy regardless of whether a

  specific loss is attributable to a particular coconspirator.” United States v.

  Moeser, 758 F.3d 793, 797 (7th Cir. 2014) (citing United States v. Berkowitz,

  732 F.3d 850, 853 (7th Cir. 2013); United States v. Dokich, 614 F.3d 314, 318

  (7th Cir. 2010); United States v. Martin, 195 F.3d 961, 968 (7th Cir. 1999)).

  In order words, the government did not need to prove “a direct causal

                                         25
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 26 of 33 PageID #: 66



  relationship between the defendant’s personal conduct and a victim’s loss

  because MRVA imposes joint liability on all defendants for loss caused by

  others participating in the scheme.” Id. (citing Dokich, 614 F.3d at 318)

  (emphasis added.) Because the Court properly ordered the correct amount

  and structure of restitution, Harden cannot show deficient performance.

  Cieslowski, 410 F.3d 353, 360

        2. Prejudice

        For the reasons discussed above, Harden cannot show that he suffered

  prejudice. The restitution is correct and would not have been different had

  Simon made these unmeritorious objections.

       D. Harden Fails To Show That Trial Counsel Was Ineffective
          When Trial Counsel Did Not Seek A § 5K1.1 Downward
          Departure

        Harden’s fourth ground requesting relief in his 2255 § petition reads, in

  full, as follows:

               Trial counsel rendered ineffective assistance in failing
               to investigate and advocate for a downward adjustment
               or for the government to file a §5K1.1 motion for a
               downward departure.

               Petitioner debriefed with the government and provided
               substantial assistance in the prosecution of some of the
               remaining co-defendants. Yet Petitioner received no
               benefit, either in the form of a downward variance or a
               downward departure for this assistance. Trial Counsel
               had the duty to investigate the nature and extent of the
               cooperation, and to advocate for the government to file an
               appropriate motion pursuant to USSG § 5K1.1 for a

                                        26
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 27 of 33 PageID #: 67



               downward departure reflecting the nature and extent of
               his cooperation. Barring the government doing so, Trial
               Counsel should have advocated, based on his investigation,
               for a downward variance reflecting the value of the
               cooperation.

               Had he done so, Trial Counsel would have been reasonably
               likely to secure a lower Guidelines level and a lower sentence
               for Petitioner.

  (Dkt. 1, p. 9.)

        1. Deficiency

        Harden, again, claims that his attorney should have investigated

  further. But to make such a showing in this context, he “has the burden of

  providing the court sufficiency precise information that is, a comprehensive

  showing as to what the investigation would have produced.” Hardamon, 319

  F.3d at 951 (citing Gramley, 915 F.2d at 1133) (internal quotations omitted).

  Harden has made no showing what an investigation would have produced;

  much less a “comprehensive showing.” Id.

        In all events, Harden’s claim is based on a misunderstanding of

  § 5K1.1. A substantial assistance reduction is only available “[u]pon a motion

  of the government.” Id. The government didn’t offer a § 5K1.1 in Harden’s

  11(c)(1)(C) agreement; and it certainly wasn’t going to in an open plea.

  Harden’s claim must fail because his attorney could not have forced the

  government to do something it wasn’t inclined to do.



                                         27
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 28 of 33 PageID #: 68



        Although Harden alleges that trial counsel did not advocate for a

  downward departure, the record reflects that trial counsel did in fact advise

  the Court of Harden’s substantial cooperation with the government:

        TRIAL COUNSEL: Lastly, I would be remiss if I did not
        mention, and I know the Court is aware of this, my client’s
        cooperation with the government during the course of this
        case. My client’s status of being cooperative with the
        government began before he was appointed to me or any
        other lawyer in Iowa, in that he was interviewed by
        agents there and substantially – well, and he started to
        talk to them about his involvement and the identities of
        other people in the case. And he followed through with
        that after my appointment, as we talked about before,
        going back as early as, I believe, the springtime when
        he got to this district, in being cooperative with Agent
        Hornback and the prosecutors. And you, Your Honor,
        you heard his testimony at trial, in that he was a helpful
        witness for the government against Kemp and Adkinson,
        who decided to go to trial.

        So obviously, even though there’s not a plea agreement
        that was entered into in this case, my client entered his
        plea, did it knowingly, he freely admitted to his
        participation in the robberies that are indicated in the
        report.

  (S., pp. 22-23.)

        The government did not dispute the fact that Harden provided

  substantial assistance and cooperation, and recommended a 120 term of

  imprisonment based upon Harden’s substantial cooperation and the

  government not seeking an upward variance in Harden’s sentence:

        MR. SHEPARD: [Harden] testified, he cooperated first,
        He put himself at risk by testifying. And the Court – you

                                        28
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 29 of 33 PageID #: 69



        Know, said it best. You can evaluate it. You don’t need me to
        rehash it, you saw it. And the Court is also aware of the types
        of individuals that Mr. Kemp and Mr. Adkinson are. They’re
        pretty violent, being the directors of what was a very
        violent conspiracy that the Court has stated multiple times
        terrorized people. So he did himself at risk. He did – although
        I’m certain he was –

        THE COURT: I am correct there’s no 5K?

        MR. SHEPARD: There is no 5K. There was no 5K for
        anyone in this case, Your Honor. The government gave
        specific – the bargain for consideration from the
        government to all the cooperators was, we will waive our
        argument for an upward variance.

        THE COURT: Okay.

        MR. SHEPARD: And as the Court knows, although you
        never gave me one, I asked for an upward variance on
        everyone other than Mr. Kemp and Mr. Adkinson, because
        life was in their guidelines. I couldn’t go up.
        So we still believe 120 months is an appropriate sentence.
        I think it adequately balances the criminal conduct that
        was committed by the defendant with his, I’ll freely admit,
        substantial cooperation. And that cooperation, in small part,
        resulted in two people who were significantly worse than this
        defendant being taken off the streets for a long, long, time.
        And, I mean, he earned it, and the Court should consider it.
        Thank you.

  (CITE—what page?)

        In the end, Simon could not have forced the government to offer a

  § 5K1.1. That is fatal to his claim.

        2. Prejudice




                                         29
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 30 of 33 PageID #: 70



        Because Simon could not force the government to offer a § 5K1.1,

  Harden cannot show prejudice here. His claim must fail.

        Furthermore, Harden withdraw of his plea agreement worked to his

  benefit. Due in part to Simon’s advocacy at the sentencing hearing, Harden

  secured a term imprisonment that was five months lower than the

  government’s recommendation. Harden has not and cannot show that he

  suffered any prejudice as a result of his attorney’s performance.

        II.   No Evidentiary Hearing Is Warranted

        “It is well-established that a district court need not grant an

  evidentiary hearing in all § 2255 cases.” Martin v. United States, 789 F.3d

  703, 706 (7th Cir. 2015). Such a hearing is not required when “the motion

  and the files and records of the case conclusively show that the prisoner is

  entitled to no relief.” 28 U.S.C. § 2255; see also Menzer v. United States, 200

  F.3d 1000, 1006 (7th Cir. 2000). Nor is a hearing required if the petitioner

  makes allegations that are “vague, conclusory, or palpably incredible,” rather

  than “detailed and specific.” Martin, 789 F.3d at 706 (citing Kafo v. United

  States, 467 F.3d 1063, 1067 (7th Cir. 2006) (internal quotations omitted).

        Instead, a district court need only grant an evidentiary hearing if the

  petitioner “alleges facts that, if proven, would entitle him to relief.” Id.

  (internal quotations omitted). But, to be sure, “allow[ing] indiscriminate

  hearings in federal post-conviction proceedings would eliminate the chief

                                          30
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 31 of 33 PageID #: 71



  virtues of the justice system-speed, economy, and finality.” Menzer, 200 F.3d

  at 1006.

        Harden’s latter three claims come nowhere close to warranting an

  evidentiary hearing.


        As to Harden’s first claim, regarding the notice of appeal, when it is the

  petitioner’s word versus his attorney’s word, the Seventh Circuit has held

  that an evidentiary hearing is necessary to determine whether the petitioner

  requested his attorney to file a notice of appeal. Gonzalez-Olvera v. United

  States, 2018 WL 2244708, at *4 (C.D. Ill. May 16, 2018). In Gonzalez-Olvera,

  the petitioner pled guilty and did not waive his right to appeal his conviction

  and sentence. Id. Trial counsel also filed an affidavit with the Court and

  testified that the petitioner did not request trial counsel to file a notice of

  appeal. Id. Gonzalez-Olvera held “in cases with similar facts, the Seventh

  Circuit has held that an evidentiary hearing is required to resolve this

  claim.” Id. (citing Heiss v. United States, 24 F.App’x 599, 600–01 (7th Cir.

  2001) (district court committed reversible error when it dismissed a similar

  claim in a § 2255 Motion without holding an evidentiary hearing); Bradley v.

  United States, 219 F. App’x 587, 589 (7th Cir. 2007) (district court abused its

  discretion by refusing to hold an evidentiary hearing on claim that counsel

  failed to file requested notice of appeal); Dowell v. United States, 694 F.3d


                                          31
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 32 of 33 PageID #: 72



  898, 903–04 (7th Cir. 2012) (remanding to district court to determine factual

  question of whether defendant asked his counsel to file a notice of appeal); see

  also Blake v. United States, 814 F.3d 851, 852–53 (7th Cir. 2016) (affirming

  district court's finding that Mr. Blake did not ask his attorney to file an

  appeal after it held an evidentiary hearing on the claim).

        That is the state of the law in the Seventh Circuit. The government

  notes it continued disagreement with that to preserve an objection. A

  member of the bar of this Court filed a sworn declaration that Harden did not

  request an appeal be filed. That should suffice to ward off an evidentiary

  hearing.

                                  CONCLUSION

        For the foregoing reasons, Harden’s § 2255 motion should be denied.

                                       Respectfully submitted,

                                       JOSH J. MINKLER
                                       United States Attorney

                                 By:   s/ Bradley P. Shepard
                                       Bradley P. Shepard
                                       Assistant United States Attorney
                                       Office of the United States Attorney
                                       10 W. Market St., Suite 2100
                                       Indianapolis, Indiana 46204-3048
                                       Telephone: (317) 226-6333
                                       Fax: (317) 226-6125
                                       E-mail: Bradley.Shepard@usdoj.gov




                                         32
Case 4:18-cv-00235-TWP-DML Document 12 Filed 07/29/19 Page 33 of 33 PageID #: 73



                           CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2019, a copy of the foregoing Response

  in Opposition to Section 2255 Motion was filed electronically. I further

  certify that on July 29, 2019, a copy of the foregoing was mailed, by first-class

  U.S. Mail, postage prepaid and properly addressed to the following:


        James Harden
        Reg. No. 14293-029
        Williamsburg FCI
        P.O. Box 340
        Salters, SC 29590

                                       s/ Bradley P. Shepard
                                        Bradley P. Shepard
                                        Assistant United States Attorney




                                         33
